Citation Nr: 0928390	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  06-21 644A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a left hand condition. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1988 to March 
2005.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the 
Regional Office (RO) that denied the Veteran's claim for 
service connection for contusion of the left hand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a review of the record, the Board observes that further 
development is required prior to adjudicating the Veteran's 
claim for service connection for a left hand condition.  The 
Veteran has claimed service connection for left hand surgery.

Service treatment records indicate that in November 2002 the 
Veteran sustained a left hand contusion in a car accident.  
In April 2004 Report of Medical Assessment, he reported that 
he had not had any surgery since his last medical assessment/
physical.  The May 2004 assessment noted that the date of the 
Veteran's last physical examination was in February 2001.  
Although he reported two major medical problems since that 
physical, he did not reference any left hand condition and 
the examiner indicated that there were no significant 
interval changes in the medical history.  In March 2005, when 
being examined for separation, he made no mention of any hand 
problems, to include prior surgery or a scar, nor were any 
problems noted.  

At a June 2005 VA examination, the examiner found a 3 
centimeter scar on the Veteran's left hand at the web space 
between his index and middle finger.  It was slightly 
hypertrophic and not adherent or tender.  The origin of the 
scar was not provided, a history was not taken, the claims 
file was not available for review by the examiner, and no 
opinion addressing a nexus between a current left hand 
condition and active service was provided. 

In light of the above, the Board finds that it is necessary 
to afford the Veteran another VA examination to determine 
whether the current left hand scar is etiologically related 
to the Veteran's military service.  See 38 C.F.R. § 
3.159(c)(4) (2008); see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006). 

Since the Board has determined that an examination is 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) (2008) provides that individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  The provisions of 
38 C.F.R. § 3.655 (2008) address the consequences of a 
veteran's failure to attend scheduled medical examinations.  
That regulation provides that, when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination and a claimant, without "good cause," fails to 
report for such examination scheduled in conjunction with an 
original claim, the claim will be decided based on the 
evidence of record.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to advise VA whether 
he was treated for his left hand contusion 
immediately following his motor vehicle 
accident in 2002, and if so, the facility 
rendering such treatment.  In addition, 
the Veteran should also be asked to 
identify the facility where he underwent 
the claimed surgery on his left hand.  The 
Veteran should be advised complete the 
necessary release forms to include the 
names, addresses, and dates of treatment 
for these facilities, and for all medical 
providers who have treated him for a left 
hand condition since his discharge from 
service.  Thereafter, the RO/AMC should 
seek to obtain copies of all treatment 
records referred to by the Veteran which 
are not already contained in the claims 
file.

2.  Schedule the Veteran for a VA hand 
examination by a physician to determine 
the nature of any current left hand 
condition and to provide an opinion as to 
its possible relationship to service.  The 
Veteran's claims file must be made 
available to and be reviewed by the 
examiner.  The examiner should take a 
detailed history of the claimed injury and 
whether the Veteran underwent surgery.  
Following review of the claims file and 
examination of the Veteran, the examiner 
should provide a diagnosis for any left 
hand condition found.  The examiner should 
indicate whether it is possible to discern 
whether any scar noted on the left hand is 
the result of a laceration versus a 
surgical scar.  The examiner should opine 
as to whether it is more likely, less 
likely, or at least as likely as not (50 
percent probability or greater) that any 
current left hand condition or left hand 
scar is related to the Veteran's military 
service, to include the contusion that was 
sustained in service in 2002.  The 
examiner should set forth the rationale 
for all opinions expressed and conclusions 
reached.  

3.  Following completion of the above, the 
RO/AMC should review the evidence and 
determine whether the Veteran's claim may be 
granted.  If not, he should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




